Citation Nr: 1701898	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  16-29 409	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression prior to September 6, 2016; and to a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which reduced the assigned rating for the Veteran's service-connected acquired psychiatric disorder from 50 to 30 percent, effective March 1, 2016.  The Veteran appealed, contending a higher rating(s) was warranted.

The Board notes that a subsequent October 2016 Decision Review Officer (DRO) decision restored the 50 percent rating for the Veteran's acquired psychiatric disorder as if the reduction never occurred; and, among other things, assigned a 70 percent rating for this disability effective September 6, 2016.  Accordingly, the Board has identified the appellate issue to reflect this development.


FINDINGS OF FACT

On December 1, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


